VAN FLEET, J.
Appeal from an order refusing a grant of letters of administration upon the estate of deceased to appellant.
The record presented by appellant does not enable us to review the order of the court below in denying the application for letters. The order is general in terms, implying a finding against petitioner upon all the material allegations of the petition, and there is in the bill of exceptions no specification of insufficiency of the evidence to justify the decision. We are therefore precluded from looking into the evidence to ascertain its sufficiency; to sustain the order. (Winterburn v. Chambers, 91 Cal. 170, 185.)
Order affirmed.
Harrison, J., and Garoutte, J., concurred'.